  Case 19-03055        Doc 12     Filed 10/15/19 Entered 10/15/19 11:28:16          Desc Main
                                    Document     Page 1 of 9



                        UNITED STATES BANKRUPTCY COURT
                  FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                                 Charlotte Division


 In re:
                                                    Case Number: 19-31049
 Linda M. Thunberg,
                                                    Chapter 7

                                Debtor.

 A. Cotten Wright,
 Trustee for Linda M. Thunberg,                     Adversary Proceeding No. 19-03055

                                Plaintiff,

 v.

 Gary Brett Dobson,

                                Defendant.


                  PLAINTIFF’S MOTION TO DISMISS COUNTERCLAIM

          A. Cotten Wright, the chapter 7 bankruptcy trustee for Linda M. Thunberg and plaintiff

(“Plaintiff”) in this adversary proceeding (the “AP”), by and through counsel, hereby brings this

Plaintiff’s Motion to Dismiss Counterclaim (this “Motion”) relative to the counterclaim asserted

by defendant Gary Brett Dobson (“Dobson”) in his Answer filed on September 27, 2019 and in

support, respectfully states as follows:

                                PROCEDURAL BACKGROUND

          1.     The above-named debtor, Linda M. Thunberg (the “Debtor”), filed a voluntary

petition for relief pursuant to chapter 7 of the Bankruptcy Code on July 31, 2019 (the “Petition

Date”). Compl., ¶ 1; Ans. pg. 1, ¶ (1). The Debtor listed among her assets a 100% interest in real

property located at 3213 Barlow Court, Wilmington, NC 28409 (the “Real Property”). Compl., ¶


                                                1
    Case 19-03055           Doc 12        Filed 10/15/19 Entered 10/15/19 11:28:16                          Desc Main
                                            Document     Page 2 of 9



2; Ans. pg. 1 ¶ (2). The Debtor also listed a one-half interest in a Sea Ray 280 (the “Boat”) among

her personal property. Compl. ¶ 2; Ans. pg. 1, ¶ (2).

         2.        Plaintiff, in her capacity as the duly appointed chapter 7 trustee for the Debtor, filed

her Complaint against Dobson on September 12, 2019 asserting causes of action for a declaratory

judgment and for the sale of property titled jointly with the Debtor and Dobson (the “Complaint”)

(AP DE 1).1 Compl. ¶¶ 17-24, 35-44. A copy of the deed to the Real Property (the “Deed”) was

attached to the Complaint as Exhibit A. Compl. ¶ 9 & Ex. A; Ans. pg. 2, ¶ (9).

         3.        On September 27, 2019, Dobson filed his Answer (“Defendant’s Answer”) (AP DE

6), including in that pleading his Counterclaim Against Estate (the “Counterclaim”).2 On October

4, 2019, Dobson filed his 3rd Party Complaint naming the Debtor as the defendant (AP DE 7).

         4.        On October 15, 2019, Plaintiff filed her Plaintiff’s Answer to Defendant’s

Counterclaim in response to the Counterclaim asserted by Dobson (AP DE 11).

         5.        In the Counterclaim, Dobson argues that the Real Property and the Boat are not

property of the Debtor’s bankruptcy estate but rather Dobson’s separate property. Ans., pg. 18, ¶

(56).

         6.        Dobson also argues, in what appears to be an alternative claim for relief, that if the

Plaintiff is authorized to liquidate the Real Property and the Boat, he should have a priority claim

for “the value of the property that would constitute what the state court would deem to be his

separate property not reachable by the Bankruptcy Estate” and that he is “entitled to a judgment

against the [Bankruptcy] Estate in the amount equal to the value of his separate property, if the

Boat and Real [P]roperty are permitted to be sold by the Estate.” Id. ¶ (55) & (57).


1
         As alternative relief, the Plaintiff requested authority to sell the real property titled solely to the Debtor subject
to any interest that Dobson has alleged he holds. Compl. ¶¶ 25-34.
2
         The factual allegations relative to Dobson’s Counterclaim appear at pages 7-14 of his Answer. Ans. ¶ ¶ (1)-
(42). Dobson’s Counterclaim appears at pages 17-18 of his Answer. Ans. ¶¶ (52)-(57).

                                                              2
  Case 19-03055        Doc 12     Filed 10/15/19 Entered 10/15/19 11:28:16             Desc Main
                                    Document     Page 3 of 9



                                      RELIEF REQUESTED

       7.      Through this Motion, the Plaintiff requests entry of an Order dismissing the

Counterclaim for failure to state a claim for which relief may be granted.

                              BASIS FOR RELIEF REQUESTED

       8.      This Motion is based on Fed. R. Civ. P. 12(b)(6) (“Rule 12(b)(6)”), made applicable

herein by application of Fed. Bankr. R. 7012, pursuant to which the Court may dismiss a claim for

relief for failure to state a claim for which relief may be granted.

                                           ARGUMENT

       A.      This Court May Exercise Jurisdiction to Determine the Claims in the Complaint.

       9.      As an initial matter, Dobson’s argument that this Court lacks jurisdiction to

determine the claims raised in the Complaint cannot be credited. See Ans. pg. 2, ¶ (7). As

acknowledged in Defendant’s Answer, the Debtor holds the recorded title to the Real Property,

with the Deed evidencing a 100% interest, and a half-interest in Boat. Ans. pg. 2, ¶ (9).

Determinations as to what assets reflect property of the Debtor’s bankruptcy estate and what claims

should be allowed against estate assets lie squarely within this Court’s jurisdiction. 28 U.S.C. §

1334(b) and 28 U.S.C. § 157(b)(2)(A), (B) & (O). As explained in In re Secrest, 453 B.R. 623

(Bankr. E.D.Va. 2011), bankruptcy courts’ have exercise exclusive jurisdiction over property of

the estate, its liquidation, and the distribution of proceeds to creditors. 453 B.R. at 631.

       10.     Dobson alleges that by operation of N.C. Gen. Stat. § 50-20(b)(2), the Real Property

and Boat are not property of the bankruptcy estate. Ans. pg. 14, ¶ (36). However, § 50-20(b)(2)

does not create an interest in property but rather provides a means for implementing equitable

distribution in connection with a divorce. Lyerly v. Internal Revenue Service (In re Lyerly), 235

B.R. 401(W.D.N.C. 1998); In re Linville, 2005 WL 1289373 at *2 (Bankr. M.D.N.C. Feb. 1, 2005)



                                                  3
  Case 19-03055        Doc 12     Filed 10/15/19 Entered 10/15/19 11:28:16              Desc Main
                                    Document     Page 4 of 9



(explaining that a post-separation right to an equitable distribution does not create any vested rights

in particular marital property); Kroh v. Kroh, 154 N.C.App. 198, 201, 571 S.E.2d 643, 645

(N.C.App. 2002) (holding that an equitable distribution claim does not reflect a property right in

specific marital property). Therefore, notwithstanding Dobson’s argument as to any rights he may

have to equitable distribution, the Real Property and Boat constitute property of the Debtor’s

bankruptcy estate subject to this Court’s jurisdiction.

         B.    The Counterclaim Should be Dismissed.

         11.   In the Counterclaim, Dobson acknowledges that a bankruptcy trustee stands in the

shoes of a lien creditor and a bona fide purchaser for value pursuant to 11 U.S.C. § 544. Ans., pg.

17, ¶ (51). As such, the trustee may avoid a claim against the debtor's estate if a judgment creditor

or bona fide purchaser would have defeated that claim outside of bankruptcy. § 544(a)(1) & (a)(3).

         12.   A bona fide purchaser is one who takes without notice of a prior conveyance. See

In re Boardwalk Dev. Co., Inc., 72 B.R. 152, 155 (Bankr. E.D.N.C. 1987). Therefore, “[t]he law

contemplates that a purchaser of land will examine each recorded deed and other instrument in the

chain of title and charges him with notice of every fact affecting his title which an accurate

examination of the title would disclose.” Hensley v. Ramsey, 283 N.C. 714, 730, 199 S.E.2d 1

(N.C.1973). The requirement to review the chain of title extends to a review of every document

in that chain. In re Gallo, 539 B.R. 88, 94 (Bankr. E.D.N.C. 2015). The filing of a lis pendens

provides constructive notice to a purchaser of pending litigation that may affect title to the property

at issue. Hill v. Pinelawn Memorial Park, Inc., 304 N.C. 159, 165, 282 S.E.2d 779, 783 (N.C.

1981).

         13.   In the Counterclaim, Dobson argues that the fact that an equitable distribution claim

had been asserted in state court before the Petition Date provided the Plaintiff with notice of his



                                                  4
  Case 19-03055        Doc 12      Filed 10/15/19 Entered 10/15/19 11:28:16               Desc Main
                                     Document     Page 5 of 9



alleged interest in the Real Property and the Boat. Ans. pgs. 17-18, ¶¶ (53)-(54). Dobson does

not assert that he filed a lis pendens to alert third parties of his pending equitable distribution claim.

See id.

          14.   Notice of any transfers, conveyances, any liens must be recorded in the land records

in order to put a bankruptcy trustee on notice. See In re Faison, 518 B.R. 849, 855-856 (Bankr.

E.D.N.C. 2014) (explaining that for purposes of § 544, the inquiry is whether the chain of title

would alert a purchaser of any prior encumbrances or interests in the property or state court actions

that would affect the title to the property). The failure to perfect an interest in real property by

filing a lis pendens or to obtain an execution lien before the debtor’s petition date cuts off the

claimant’s right to equitable distribution as to specific property post-bankruptcy. Perlow v.

Perlow, 128 B.R. 412, 415 (E.D.N.C. 1991) (explaining that the claimant’s right to marital

property was not perfected because a lis pendens was not filed, thus there was no notice to the

trustee of the pre-petition divorce proceeding).

          15.   Section 50-20 of the North Carolina General Statutes recognizes the principle of

notice in the chain of title by requiring that either spouse who claims that real property is marital

property to file a notice of lis pendens to be recorded or else risk that a third party whose

conveyance or encumbrance is recorded before lis pendens is filed will take the property free of

that spouse’s interest. § 50-20(h).

          16.   Lacking the notice that would have been provided had Dobson filed a lis pendens,

Plaintiff possesses the strong-arm powers provided in § 544 as a bona fide purchaser for value

without notice. § 544(a)(3).

          17.   Likewise, Dobson does not allege that he provided notice of his alleged interest in

a notation on the title to the Boat. See Ans. pgs. 17-18, ¶¶ (53)-(54). Accordingly, the Plaintiff



                                                    5
  Case 19-03055        Doc 12      Filed 10/15/19 Entered 10/15/19 11:28:16               Desc Main
                                     Document     Page 6 of 9



possesses the strong-arm powers provided in § 544(a)(1) of a judgment lien creditor and can avoid

any exclusive, separate interest that Dobson may claim in the Boat. § 544(a)(1).

        18.     In sum, although Dobson filed a claim in state court for equitable distribution before

the Debtor’s Petition Date (Ans. pgs. 17-18, ¶ (53)), he failed to file any notice of that claim in the

public record so as to put third parties, such as Plaintiff, on notice that he claimed a superior interest

in the Real Property and the Boat. Accordingly, his rights in the Real Property and the Debtor’s

share of the Boat were cut off on the Petition Date. Perlow, 128 B.R. at 415. Those interests are

avoidable by Plaintiff pursuant to § 544(a)(1)&(3).

        19.     Finally, to the extent that the Counterclaim reflects a request that Dobson be granted

an allowed priority claim in the Debtor’s case, that request is procedurally improper. 11 U.S.C. §

502(a) (regarding filed proofs of claim); 11 U.S.C. § 507 (defining priority claims); Fed. R. Bankr.

P. 3002(a) (outlining the rule for filing proofs of claim); Fed. R. Bankr. P. 3007 (setting out the

rules for objections to claims). Accordingly, that relief is unavailable to Dobson through this AP.

        20.     For these reasons, the Counterclaim must be dismissed for failure to assert a claim

for which relief may be granted pursuant to Rule 12(b)(6).

        WHEREFORE, the Plaintiff prays that the Court will enter an Order dismissing the

Counterclaim and granting such further relief as is just and proper.

        This is the 15th day of October, 2019.

                                                /s/ A. Cotten Wright
                                                A. Cotten Wright (State Bar No. 28162)
                                                Michael L. Martinez (State Bar No. 39885)
                                                Grier Wright Martinez, PA
                                                101 N. Tryon St., Suite 1240
                                                Charlotte, NC 28246
                                                Phone: 704.375.3720;
                                                Fax: 704.332.0215
                                                cwright@grierlaw.com
                                                Attorneys for the Trustee

                                                    6
  Case 19-03055      Doc 12     Filed 10/15/19 Entered 10/15/19 11:28:16          Desc Main
                                  Document     Page 7 of 9



                     UNITED STATES BANKRUPTCY COURT
               FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                              Charlotte Division
 In re:
                                                   Case Number: 19-31049
 Linda M. Thunberg,
                                                   Chapter 7

                              Debtor.

 A. Cotten Wright,
 Trustee for Linda M. Thunberg,                    Adversary Proceeding No. 19-03055

                              Plaintiff,

 v.

 Gary Brett Dobson,

                              Defendant.


                                  NOTICE OF HEARING

       You are hereby notified that, on November 25, 2019 at 9:30 A.M. in Bankruptcy
Courtroom 1-4 at 401 W Trade Street, Charlotte, North Carolina, the Court will conduct a hearing
on the Plaintiff’s Motion to Dismiss Counterclaim (the “Motion”) filed in this adversary
proceeding.    You may obtain a copy of the Motion from the Court’s website at
www.ncwb.uscourts.gov or by contacting the undersigned.

      YOUR RIGHTS MAY BE AFFECTED. YOU SHOULD READ THESE PAPERS
CAREFULLY AND DISCUSS THEM WITH YOUR ATTORNEY, IF YOU HAVE ONE IN
THIS BANKRUPTCY CASE. (IF YOU DO NOT HAVE AN ATTORNEY, YOU MAY WISH
TO CONSULT ONE.) IF YOU DO NOT WANT THE COURT TO GRANT THE RELIEF
REQUESTED IN THE MOTION, OR IF YOU WANT THE COURT TO CONSIDER YOUR
VIEWS ON THE MOTION, THEN YOU OR YOUR ATTORNEY SHOULD ATTEND THE
HEARING AT 9:30 A.M. ON NOVEMBER 25, 2019 IN BANKRUPTCY COURTROOM 1-4
AT 401 W. TRADE STREET, CHARLOTTE, NC.

     IF YOU OR YOUR ATTORNEY DO NOT TAKE THESE STEPS, THE COURT MAY
DECIDE THAT YOU DO NOT OPPOSE THE RELIEF REQUESTED IN THE MOTION AND
MAY ENTER AN ORDER GRANTING THE RELIEF.




                                               1
Case 19-03055     Doc 12     Filed 10/15/19 Entered 10/15/19 11:28:16       Desc Main
                               Document     Page 8 of 9



    No further notice will be given.

    This is the 15th day of October, 2019.
                                         /s/ A. Cotten Wright
                                         A. Cotten Wright (State Bar No. 28162)
                                         Michael L. Martinez (State Bar No. 39885)
                                         Abigail W. Henderson (State Bar No. 52182)
                                         Grier Wright Martinez, PA
                                         101 N. Tryon St., Suite 1240
                                         Charlotte, NC 28246
                                         Phone: 704.375.3720
                                         Fax: 704.332.0215 Fax
                                         cwright@grierlaw.com

                                       Attorneys for the Trustee




                                          2
  Case 19-03055         Doc 12     Filed 10/15/19 Entered 10/15/19 11:28:16            Desc Main
                                     Document     Page 9 of 9



                        UNITED STATES BANKRUPTCY COURT
                  FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                                 Charlotte Division
 In re:
                                                       Case Number: 19-31049
 Linda M. Thunberg,
                                                       Chapter 7

                                 Debtor.

 A. Cotten Wright,
 Trustee for Linda M. Thunberg,                        Adversary Proceeding No. 19-03055

                                 Plaintiff,

 v.

 Gary Brett Dobson,

                                 Defendant.


                                  CERTIFICATE OF SERVICE

        The undersigned hereby certifies that copies of the Plaintiff’s Motion to Dismiss
Counterclaim and Notice of Hearing were served on those parties who have requested service in
this case through the Court’s electronic noticing system and on those parties who are listed below,
addressed as indicated, by U.S. mail, postage pre-paid:

Kenneth Love                                             Kimberly A. Sheek
Karrenstein and Love, PLLC                               The Law Office of Kimberly A. Sheek
10590 Independence Pointe Pkwy                           1931 J N Pease Pl, Suite 202
Suite 200                                                P.O. Box 480740
Matthews, NC 28105                                       Charlotte, NC 28269

          This is the 15th day of October, 2019.

                                                         /s/ A. Cotten Wright
                                                         A. Cotten Wright
                                                         Grier Wright Martinez, PA
                                                         101 N Tryon St, Suite 1240
                                                         Charlotte, NC




                                                   1
